Name: 96/226/EC: Council Decision of 22 December 1995 on the provisional application of an Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation on trade in textile products
 Type: Decision
 Subject Matter: Europe;  international trade;  international affairs;  European construction;  leather and textile industries
 Date Published: 1996-03-30

 Avis juridique important|31996D022696/226/EC: Council Decision of 22 December 1995 on the provisional application of an Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation on trade in textile products Official Journal L 081 , 30/03/1996 P. 0406 - 0406COUNCIL DECISION of 22 December 1995 on the provisional application of an Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation on trade in textile products (96/226/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with the first sentence of Article 228 (2) thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated, on behalf of the Community, an Agreement in the form of an Exchange of Letters between the European Community and the Russian Federation concerning the renewal of the Agreement between the European Economic Community and the Russian Federation on trade in textile products initialled on 12 June 1993, as amended by the Agreement initialled on 12 April 1995 (hereinafter referred to as the 'bilateral Agreement`);Whereas the bilateral Agreement should be applied on a provisional basis from 1 January 1996, pending the completion of procedures required for its conclusion, subject to reciprocal provisional application by the Russian Federation,HAS DECIDED AS FOLLOWS:Article 1The bilateral Agreement with the Russian Federation shall be applied on a provisional basis from 1 January 1996, pending its formal conclusion, subject to reciprocal provisional application by the Russian Federation.Article 2The text of the initialled Agreement is attached to this Decision.Done at Brussels, 22 December 1995.For the CouncilThe PresidentL. ATIENZA SERNA